956 F.2d 1171
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jackie R. SAMUEL, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 91-3593.
United States Court of Appeals, Federal Circuit.
Jan. 6, 1992.

ON MOTION
Before NIES, Chief Judge, FRIEDMAN, Senior Circuit Judge, and MAYER, Circuit Judge.
FRIEDMAN, Senior Circuit Judge.

ORDER

1
The United States Postal Service (USPS) moves to dismiss the petition for review of Jackie R. Samuel.   Samuel has not filed a response.


2
The Merit Systems Protection Board determined that Samuel's constructive suspension from USPS could not be sustained.   The decision directed Samuel to "file a petition for enforcement with the regional office to resolve any disputed compliance issue or issues."   Instead, Samuel filed a petition for review here requesting enforcement of the Board's decision.


3
"[J]udicial review of administrative action is inappropriate unless and until the person seeking to challenge that action has utilized the prescribed administrative procedures for raising the point."   Sharp Corp. v. United States, 837 F.2d 1058, 1062 (Fed.Cir.1988).   Samuel must therefore seek enforcement by the Board under its enforcement procedures before petitioning this court for review.   See 5 C.F.R. § 1201.182.


4
Accordingly,

IT IS ORDERED THAT:

5
USPS's motion to dismiss is granted.